DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on February 17, 2022 has been entered.
Claim 1 has been amended, and claims 1-5 remain under consideration herein.
Applicant’s amendments and arguments have been thoroughly reviewed, and it is noted that the objections to the specification have been overcome by applicant’s amendments.  Applicant’s amendments to claim 1 have overcome the prior rejections under 35 USC 112(b), but have also raised new issues of indefiniteness, as indicated below.  Claims 1-5 remain rejected for the reasons given herein.  Any rejections and/or objections not reiterated in this action have been withdrawn.  This action is non-final.
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on November 13, 2020 is again acknowledged.  All pending claims read on the elected invention.
Claim Rejections - 35 USC § 112(b)/second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-5 are indefinite over the recitation in amended claim 1 of the language "administering....when the cancer is identified in (b) as responsive to the immune checkpoint inhibitor; and a cancer identified in (b) as not responsive to the immune checkpoint inhibitor is not treated with the immune checkpoint inhibitor" for several reasons.  First, there is a lack of sufficient clarity with regard to whether the recitations "the cancer is identified in (b)" and "a cancer identified in (b)" are referring back to and further limiting the "identifying" of the subject in (b) (particularly with regard to the second recitation "a cancer is identified", given the prior references to "the cancer" rather than "a cancer"); it is noted that (b) of the claim recites identifying status of “the subject” as responsive or nonresponsive, whereas (c) makes reference to status of “the cancer” or “a cancer” (rather than the subject).  Further, the language "a cancer identified in (b) as not responsive....is not treated with the immune checkpoint inhibitor" is unclear with regard to whether this limitation is a recitation of a property that applies to "a cancer" (of any origin) meeting the specified criteria, or whether this is a limitation on the actual treating/administering of "the subject" previously recited in the claims.  Again, the claim does not previously recite performing an “identifying” that pertains to the or a cancer (but rather to the subject); thus, this claim language does not clearly 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claim 1 recite(s) a method “of identifying whether a subject having a cancer will be responsive to an immune checkpoint inhibitor” comprising steps of “determining whether a cellular sample from the cancer overexpresses a MYC oncogene”, “identifying the subject” as responsive or nonresponsive depending on the outcome of the “determining”, and "administering an effective amount of the immune checkpoint inhibitor to the subject to treat the cancer, when the cancer is identified in (b) as responsive to the immune checkpoint inhibitor; and a cancer identified in (b) as not responsive to the immune checkpoint inhibitor is not treated with the immune checkpoint inhibitor".  While this claim language requires that an “administering” be performed in some cases (although the language of (c) is unclear, as noted above), the language of c) also encompasses embodiments in which no action of any kind is taken (with the claim simply reciting a property of some types of cancers that may have been 
With regard to claims 1-2 and 5, this JE is not integrated into a practical application because nothing more than the abstract idea is clearly required by the claims.  Again, the claims are indefinite for the reasons given above, and at least one reasonable interpretation of the claims is that the “administering” of c) is only performed in some instances (such that an active/manipulative step is not necessarily required by the claims).  The claim(s) also do not include additional elements (either considered alone or in combination) that are sufficient to amount to significantly more than the judicial exception because again, nothing further is clearly required that might constitute something significantly more than a JE.
With regard to claims 3-4, while these claims further require an active step of ‘measuring the level of expression” in the sample, this constitutes a routine data gathering step, which corresponds to a type of insignificant extrasolution activity; such an activity does not integrate the judicial exception (JE) of the claims into a practical application. The claim(s) also does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the measurement of MYC expression levels was well-understood, routine and conventional as of the effective filing date of the claimed invention, as is evidenced by, e.g., the teachings of 
The reply of February 17, 2022 traverses the rejection under 35 USC 101 on the following grounds.  Applicant argues that the “administering” of the claim combined with the other method steps “provides a practical integration of the method” (Reply page 5).  The reply further urges that “claims 1-5 are patentable under the analysis of Step 2A-Prong Two Under the Revised Guidance, in view of Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, 887 F.3d 1117 (Fed. Cir. 2018)” and the subsequent June 7, 2018 memorandum to the Patent Examining Corps (quoted at page 5 of the Reply).  
These arguments have been thoroughly considered but are not persuasive.  If the claims under consideration actually required the condition specified in the “administering” of the claims - i.e., the actual identification of a cancer identified as responsive to the immune checkpoint inhibitor, such that the “administering” would be a required active step, or, e.g., if the claim provided an alternative active “administering” step that was required to be performed on any subject/cancer type not covered by the presently recited “administering” step – applicant’s arguments might well be persuasive.  However, the present claims, while indefinite, clearly encompass some types of methods in which no “administering” is necessarily performed.  Thus, the feature of the claims upon which applicant’s arguments rely is not actually required when performing at least some embodiments of the claimed methods, and thus these arguments are non-persuasive with regard to the method as claimed.  It is noted that MPEP 2111.04 II addresses the interpretation of claims including such conditional/contingent limitations, stating that the “broadest reasonable interpretation of a method (or process) claim 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744. The examiner can normally be reached Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634